Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose the following limitations in combination with the other limitations in the claims:
“determining one or more second time series of the operating parameter defining one or more second drive cycles, the one or more second time series having a different duration from the first time series, wherein the one or more second time series are determined based on the determined probabilities of the vehicle assembly at least one of operating in or transitioning between the ranges of the operating parameter during the first drive cycle; and controlling at least one of the vehicle assembly or a further vehicle assembly to perform one or more of the second drive cycles using the determined second time series” in claim 12, and
“determining one or more second time series of the operating parameter defining one or more second drive cycles, the one or more second time series having a different duration from the first time series, wherein the one or more second time series are determined based on the determined probabilities of the vehicle assembly at least one of operating in or transitioning between the ranges of the operating parameter during the first drive cycle; and controlling at least one of the vehicle assembly or a further vehicle assembly to perform one or more of the second drive cycles using the determined second time series” in claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747